 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of the date set forth
on the signature page hereto, by and among Brain Scientific Inc., a Nevada
corporation (the “Company”), and the subscriber identified on the signature
pages hereto (the “Subscriber”).

 

Recitals

 

Whereas, the Company seeks to sell $500,000 (as the same may be increased from
time to time in the discretion of the Company) in Non-Convertible Promissory
Notes in the form annexed hereto as Exhibit B (each, a “Note” and collectively,
the “Notes”) pursuant to Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506(b) of Regulation D (“Regulation D”)
as promulgated under the Securities Act (the “Offering”); and

 

Whereas, the Subscriber wishes to purchase a Note with the principal amount as
set forth on such Subscriber’s Signature Page to this Agreement.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscriber hereby
agree as follows:

 

1.     PURCHASE OF NON-CONVERTIBLE PROMISSORY NOTES.

 

1.1     Subscription. The Subscriber hereby subscribes (the “Subscription”) to
purchase a Note at a purchase price equal to 100% of the principal amount
thereof as set forth on such Subscriber’s respective signature page hereto (the
“Subscription Amount”). This Subscription shall become effective when (a) it has
been duly executed by the Subscriber, (b) this Agreement has been accepted and
agreed to by the Company and (c) the Company has effectuated a Closing as set
forth in Section 1.4 hereof. The minimum Subscription Amount per Subscriber
shall be $50,000.

 

1.2     Payment for Subscription. The Subscriber agrees that the Subscription
Amount to the Company for the amount of the Subscriber’s Subscription is to be
made upon submission of this Agreement in the form included in these
Subscription Documents (as hereinafter defined) by check or by wire transfer to
an account designated by the Company.

 

1.3     Terms and Conditions. The Company shall have the right to accept or
reject a Subscription, in whole or in part, for any reason whatsoever,
including, but not limited to, the belief of the Company that a Subscriber
cannot bear the economic risk of an investment in the Company, is not capable of
evaluating the merits and risks of an investment in the Company or is not an
“Accredited Investor,” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, or for no reason at all.

 

1.4     Closing. A closing may occur once a Subscription is received by the
Company and additional closings under the Offering may take place from time to
time as subscriptions are received by the Company.

 

(a)     The closing of on the Subscriptions for the Notes shall occur in one or
more closings (collectively, the “Closings” and each, without distinction, a
“Closing”). Each Closing shall be held remotely by the electronic exchange of
documents and funds, at 10:00 a.m. Eastern Time, or at such other time and by
such means upon which the Company and the Subscriber purchasing the Notes at
such Closing shall agree.

 

1

--------------------------------------------------------------------------------

 

 

 

(b)     At the Closing, the Company shall deliver to the Subscribers executed
Notes in the amounts determined for each Purchaser pursuant to this Section 1.

 

2.     REPRESENTATIONS AND WARRANTIES.

 

2.1     Representations and Warranties by the Company. The Company represents
and warrants to the Subscriber that:

 

(a)     Authorization. The Company has all corporate right, power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. All corporate action on the part of the Company, its directors and
stockholders necessary for the: (i) authorization execution, delivery and
performance of this Agreement by the Company; and (ii) authorization, sale,
issuance and delivery of the Notes contemplated hereby and the performance of
the Company’s obligations hereunder, has been taken. The issuance and sale of
the securities contemplated hereby will not give rise to any preemptive rights
or rights of first refusal on behalf of any person which have not been waived in
connection with this offering. The Company is not in default of any other
obligations, including any promissory notes or debentures.

 

(b)     Enforceability. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto and thereto other than
the Company, this Agreement is duly authorized, executed and delivered by the
Company constitutes the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally.

 

(c)     No Violations. The execution, delivery and performance of this Agreement
and the Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation of the Company or other organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to the Company by which any property or asset of
the Company is bound or affected.

 

(d)     Title to Assets. The Company has good and marketable title to its
properties and assets, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than
(i) those resulting from taxes which have not yet become delinquent; (ii) liens
and encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (iii)
those that have otherwise arisen in the ordinary course of business. The Company
is in compliance with all material terms of each lease to which it is a party or
is otherwise bound.

 

(e)     Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the Securities and Exchange Commission
thereunder.

 

(f)     No Solicitation. Neither the Company nor any person participating on the
Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Notes being offered hereby.

 

2

--------------------------------------------------------------------------------

 

 

 

(g)     No Integration. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales in any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Notes to the Subscriber. The issuance of the Notes to the
Subscriber will not be integrated with any other issuance of the Company’s
securities (past, current or future) such that the offering of the Notes would
require registration under the Securities Act or would require shareholder
approval.

 

(h)     The execution, delivery and performance of this Agreement by the Company
will not (i) violate any law, treaty, rule or regulation applicable to or
binding upon the Company or any of its properties or assets, or (ii) result in a
breach of any contractual obligation to which the Company is a party or by which
it or any of its properties or assets is bound that would reasonably be expected
to have a material adverse effect on the ability of the Company to perform its
obligations under this Agreement.

 

(i)     There is no civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation or investigation, proceeding or demand
letter pending, or to the knowledge of the Company threatened, against the
Company, which if adversely determined would reasonably be expected to have a
material adverse effect on the ability of the Company to perform its obligations
hereunder. There is no civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation or investigation, proceeding or demand
letter pending, or to the knowledge of the Company threatened, against or
affecting the Company or any of its subsidiaries that, if adversely determined,
would reasonably be expected to have a material adverse effect on Company and
its subsidiaries (taken as a whole). There are no outstanding orders, writs,
judgments, decrees, injunctions or settlements that would reasonably be expected
to have a material adverse effect on the Company and its subsidiaries (taken as
a whole).

 

2.2     Disclaimer. It is specifically understood and agreed by the Subscriber
that the Company has not made, nor by this Agreement shall be construed to make,
directly or indirectly, explicitly or by implication, any representation,
warranty, projection, assumption, promise, covenant, opinion, recommendation or
other statement of any kind or nature with respect to the anticipated profits or
losses of the Company, except as otherwise specifically provided with this
Agreement.

 

2.3     Representations and Warranties by the Subscriber. The Subscriber
represents and warrants to the Company that:

 

(a)     The Subscriber is acquiring the Notes for the Subscriber’s own account,
as principal, for investment purposes only and not with any intention to resell,
distribute or otherwise dispose of the Notes, as the case may be, in whole or in
part.

 

(b)     The Subscriber has had an unrestricted opportunity to: (i) obtain
information concerning the Offering, including the Notes, the Company and its
proposed and existing business and assets; and (ii) ask questions of, and
receive answers from the Company concerning the terms and conditions of the
Offering and to obtain such additional information as may have been necessary to
verify the accuracy of the information contained in the this Agreement or
otherwise provided.

 

(c)     The Subscriber is an Accredited Investor, within the meaning of
Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D, and has
such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of

 

3

--------------------------------------------------------------------------------

 

 

 

investing in the Company, and all information that the Subscriber has provided
concerning the Subscriber, the Subscriber’s financial position and knowledge of
financial and business matters is true, correct and complete. The Subscriber
acknowledges and understands that the Company will rely on the information
provided by the Subscriber in this Agreement and in the Subscriber Questionnaire
annexed hereto as Exhibit A for purposes of complying with federal and
applicable state securities laws.

 

(d)     Except as otherwise disclosed in writing by the Subscriber to the
Company, the Subscriber has not dealt with a broker in connection with the
purchase of the Notes and agrees to indemnify and hold the Company and its
officers and directors harmless from any claims for brokerage or fees in
connection with the transactions contemplated herein.

 

(e)     The Subscriber is not relying on the Company or any of its management,
officers or employees with respect to any legal, investment or tax
considerations involved in the purchase, ownership and disposition of Notes. The
Subscriber has relied solely on the advice of, or has consulted with, in regard
to the legal, investment and tax considerations involved in the purchase,
ownership and disposition of Notes, the Subscriber’s own legal counsel, business
and/or investment adviser, accountant and tax adviser.

 

(f)     The Subscriber understands that the Notes cannot be sold, assigned,
transferred, exchanged, hypothecated or pledged, or otherwise disposed of or
encumbered except in accordance with the Securities Act or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and that no market will
exist for the resale of any such securities. In addition, the Subscriber
understands that the Notes have not been registered under the Securities Act, or
under any applicable state securities or blue sky laws or the laws of any other
jurisdiction, and cannot be resold unless they are so registered or unless an
exemption from registration is available. The Subscriber understands that there
is no current plan to register the Notes.

 

(g)     The Subscriber is willing and able to bear the economic and other risks
of an investment in the Company for an indefinite period of time. The Subscriber
has read and understands the provisions of this Agreement.

 

(h)     The Subscriber maintains the Subscriber’s domicile, and is not merely a
transient or temporary resident, at the residence address shown on the signature
page of this Agreement.

 

(i)     The Subscriber is not participating in the Offering as a result of or
subsequent to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio; (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising; or (iii) any
registration statement the Company may have filed with the Securities and
Exchange Commission.

 

(j)     If the Subscriber is an entity, the Subscriber is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be. The Subscriber has all
requisite power and authority to own its properties, to carry on its business as
presently conducted, to enter into and perform the Subscription and the
agreements, documents and instruments executed, delivered and/or contemplated
hereby (collectively, the “Subscription Documents”) to which it is a party and
to carry out the transactions contemplated hereby and thereby. The Subscription
Documents are valid and binding obligations of the Subscriber, enforceable
against it in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally. If applicable, the execution, delivery and
performance of the Subscription Documents to which it is a party have been duly
authorized by all necessary action of the

 

4

--------------------------------------------------------------------------------

 

 

 

Subscriber. The execution, delivery and performance of the Subscription
Documents and the performance of any transactions contemplated by the
Subscription Documents will not: (i) violate, conflict with or result in a
default (whether after the giving of notice, lapse of time or both) under any
contract or obligation to which the Subscriber is a party or by which it or its
assets are bound, or any provision of its organizational documents (if an
entity), or cause the creation of any lien or encumbrance upon any of the assets
of the Subscriber; (ii) violate, conflict with or result in a default (whether
after the giving of notice, lapse of time or both) under, any provision of any
law, regulation or rule, or any order of, or any restriction imposed by any
court or other governmental agency applicable to the Subscriber; (iii) require
from the Subscriber any notice to, declaration or filing with, or consent or
approval of any governmental authority or other third party other than pursuant
to federal or state securities or blue sky laws; or (iv) accelerate any
obligation under, or give rise to a right of termination of, any agreement,
permit, license or authorization to which the Subscriber is a party or by which
it is bound.

 

(k)     The Subscriber acknowledges and agrees that the Company intends, in the
future, to raise additional funds to expand its business which may include,
without limitation, the need to: fund more rapid expansion; fund additional
marketing expenditures; enhance its operating infrastructure; hire additional
personnel; respond to competitive pressures; or acquire complementary businesses
or necessary technologies.

 

(l)     The Subscriber acknowledges and agrees that the Company will have broad
discretion with respect to the use of the proceeds from this Offering, and
investors will be relying on the judgment of management regarding the
application of these proceeds.

 

(m)     At the time the Subscriber was offered the Notes, it was, and at the
date hereof it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act. The Subscriber hereby represents that neither the Subscriber nor
any of its Rule 506(d) Related Parties is a “bad actor” within the meaning of
Rule 506(d) promulgated under the Securities Act. For purposes of this
Agreement, “Rule 506(d) Related Party” shall mean a person or entity covered by
the “Bad Actor disqualification” provision of Rule 506(d) of the Securities Act.

 

(n)     The Subscriber understands the various risks of an investment in the
Company, and has carefully reviewed the various risk factors described in
Exhibit C attached hereto.

 

3.     COVENANTS.

 

3.1     Most Favored Nation. In the event the Company, prior to the maturity
date of the Notes, consummates a financing that is not a Subsequent Financing
(as defined below; the “MFN Financing”), and the economic terms thereof,
including Company valuation, are more favorable to the investors in the MFN
Financing than the economic terms of the Note subject to the Subscription, such
Note shall be amended to reflect such more favorable economic terms,
automatically and without any further action on the part of the Subscriber. Any
such amendments shall be made by the Company in good faith using its reasonable
judgment. “Subsequent Financing” shall mean the Company’s next equity or
equity-linked financing subsequent to the Offering in excess of $1,000,000 of
gross proceeds.

 

3.2     Certain Funding Conditions. The Company covenants that, for so long as
the Notes remain outstanding, it shall not (a) use any of the proceeds from the
Offering towards the repayment of indebtedness, (b) issue or enter into any
instrument with non-fixed or floating price features and (c) issue any
indebtedness senior to the Notes, nor any other instrument at a lower price
point than that in the Offering.

 

3.3     Short Sales. Following the execution of this Agreement and until the
maturity

 

5

--------------------------------------------------------------------------------

 

 

 

of the Notes, neither the Subscriber nor any of its affiliates or members shall
sell short any of the Company’s securities or take any other action that would
have the effect of depressing the value of the Company’s common stock.

 

3.4     Right of Participation. The Subscriber shall have the right to
participate, on a pro rata basis, in any Subsequent Financing on or prior to the
one year anniversary of the effective date of this Agreement

 

4.     MISCELLANEOUS.

 

4.1     Indemnification.

 

(a)     The Subscriber will indemnify and hold harmless the Company and its
officers, directors, members, shareholders, partners, representatives, employees
and agents, successors and assigns against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), amounts paid in settlement or expenses,
joint or several (collectively, “Company Claims”), reasonably incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto, to which any of them may become subject insofar as such
Company Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof): (i) arise out of or are based upon any untrue statement or
untrue statement of a material fact made by the Subscriber and contained in this
Agreement; or (ii) arise out of or are based upon any breach by the Subscriber
of any representation, warranty, or agreement made by the Subscriber contained
herein; provided, however, and notwithstanding anything to the contrary, in no
event shall the liability of the Subscriber pursuant to this Section 4.1 exceed
the amount of the Note that the Subscriber purchases pursuant to this Agreement.

 

(b)     The Company will indemnify and hold harmless the Subscriber and its
officers, directors, members, shareholders, partners, representatives, employees
and agents, successors and assigns, and each other person, if any, who controls
such Subscriber within the meaning of the Securities Act against any losses,
obligations, claims, damages, liabilities, contingencies, judgments, fines,
penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several (collectively, “Subscriber Claims”),
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Subscriber Claims (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon: (i) any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Notes under
the securities laws thereof; (ii) any untrue statement or alleged untrue
statement of a material fact made by the Company in this Agreement; (iii) arise
out of or are based upon any breach by the Company of any representation,
warranty, or agreement made by it contained herein or in the Note; or (iv) any
violation by the Company or its agents of any rule or regulation promulgated
under the Securities Act applicable to the Company or its agents and relating to
action or inaction required of the Company in connection with such registration;
and will reimburse such Subscriber, and each such officer, director or member
and each such controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such Claim or
action; provided, however, that the

 

6

--------------------------------------------------------------------------------

 

 

 

Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Subscriber or any such controlling
person to the Company.

 

4.2     Addresses and Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service); (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed; or (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
4.2, or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

If to the Company to:

 

Brain Scientific Inc. 

205 East 42nd Street, 14th Floor

New York, New York 10017

Attention: Boris Goldstein

     

With copies to:

 

Ruskin Moscou Faltischek, PC

1425 RXR Plaza

15th Floor, East Tower

Uniondale, New York 11556

Attention: Stephen E. Fox, Esq.

     

If to the Subscriber, to the address set forth on the signature page annexed
hereto.

 

Any such person may by notice given in accordance with this Section 4.2 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

4.3     Titles and Captions. All Article and Section titles or captions in this
Agreement are for convenience only. They shall not be deemed part of this
Agreement and do not in any way define, limit, extend or describe the scope or
intent of any provisions hereof.

 

4.4     Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

4.5   Pronouns and Plurals. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms. The
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

 

4.6     Further Action. The parties shall execute and deliver all documents,
provide all information and take or forbear from taking all such action as may
be necessary or appropriate to achieve the purposes of this Agreement. Each
party shall bear its own expenses in connection therewith.

 

7

--------------------------------------------------------------------------------

 

 

 

4.7     Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York without regard to its conflict of
law rules.

 

4.8     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

4.9     Integration. This Agreement, together with the remainder of the
Subscription Documents of which this Agreement forms a part, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Agreement shall affect or be
deemed to interpret, change or restrict the express provisions hereof.

 

4.10     Amendment. This Agreement and the Notes may be amended only with the
written consent of the Company and the holders of a majority of the aggregate
principal amount of the Notes (a “Majority in Interest”). The conditions or
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by written
instrument and with respect to conditions or performance obligations benefiting
the Company, by the Company, and with respect to conditions or performance
obligations benefiting the Subscriber, only with the consent of a Majority in
Interest. Any amendment or waiver effected in accordance with this Section 4.10
shall be binding on all holders of the Notes, even if they do not execute such
amendment, consent or waiver, as the case may be.

 

4.11     Creditors. None of the provisions of this Agreement shall be for the
benefit of or enforceable by creditors of any party.

 

4.12     Waiver. No failure by any party to insist upon the strict performance
of any covenant, agreement, term or condition of this Agreement or to exercise
any right or remedy available upon a breach thereof shall constitute a waiver of
any such breach or of such or any other covenant, agreement, term or condition.

 

4.13     Rights and Remedies. The rights and remedies of each of the parties
hereunder shall be mutually exclusive, and the implementation of one or more of
the provisions of this Agreement shall not preclude the implementation of any
other provision.

 

4.14     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

signatures on the following pages

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the undersigned has executed this Agreement on this 21 day
of October, 2019.

 

Signature of Subscriber:

 

 

By:                                                                           
  

Name: Leonard Mazur

 

 

Leonard Mazur

__________________________________

Print Name of Subscriber

   

###-##-####

 

________________________________________

 

Social Security Number(s) or EIN

         

Mailing Address of Subscriber(s)

Residence of Subscriber(s)

10 Cove Pl

SAME

________________________________________

__________________________________

Street

Street

Mountainlakes, NJ 07046

 

__________________________________________

__________________________________

City State Zip Code

City State Zip Code

   

If Joint Ownership, check one:

     

☐ Joint Tenants with Right of Survivorship

 

☐ Tenants-in-Common

☐ Tenants by the Entirety

 

☐ Community Property

 

☐ Other (specify):

 

 

 

$50,000.00

Aggregate Subscription Amount

(100% of principal amount of Notes subscribed for)

   

Method of Payment: X Wire Transfer ☐ Check

   

FOREGOING SUBSCRIPTION ACCEPTED:

 

Brain Scientific Inc.


By:                                                                   
Name: Boris Goldstein

Title:

 

 

 

Signature Page to Subscription Agreement

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

BRAIN SCIENTIFIC INC.

 

SUBSCRIBER QUESTIONNAIRE

 

Brain Scientific Inc.
205 East 42nd Street, 14th Floor

New York, NY 10017

 

Gentlemen:

 

The information contained herein is being furnished to Brain Scientific Inc.
(the “Company”) in order for the Company to determine whether the undersigned’s
subscription for Non-Convertible Promissory Notes (the “Notes”) therein may be
accepted pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”) and/or Regulation D promulgated thereunder (“Regulation
D”). The undersigned understands that (i) the Company will rely upon the
following information for purposes of complying with Federal and applicable
state securities laws, (ii) none of the Notes will be registered under the
Securities Act in reliance upon the exemption from registration provided by
Section 4(a)(2) of the Securities Act and/or Regulation D, and (iii) this
questionnaire is not an offer to sell nor the solicitation of an offer to buy
any Notes or any other securities, to the undersigned.

 

The following representations and information are furnished herewith:

 

1.     Qualification as an Accredited Investor. Please check the categories
applicable to you indicating the basis upon which you qualify as an Accredited
Investor for purposes of the Securities Act and Regulation D thereunder.

 

X

Individual with Net Worth In Excess of $1,000,000. A natural person (not an
entity) whose net worth, or joint net worth with his or her spouse, at the time
of purchase exceeds $1,000,000. (Explanation: In calculating your net worth, you
must exclude the value of your primary residence. This means you must exclude
both the equity in your primary residence and any mortgage or other debt secured
by your primary residence up to the fair market value of your primary residence;
provided, however, that any indebtedness secured by your primary residence that
(i) you have incurred in the 60 day period prior to the date of your
subscription to the Company or (ii) is in excess of the fair market value of
your primary residence should be considered a liability and deducted from your
aggregate net worth. In calculating your net worth, you may include your equity
in personal property and real estate (excluding your primary residence), cash,
short-term investments, stock and securities. Your inclusion of equity in
personal property and real estate (excluding your primary residence) should be
based on the fair market value of such property less debt secured by such
property.)

   

☐

Individual with a $200,000 Individual Annual Income. A natural person (not an
entity) who had an individual income of more than $200,000 in each of the
preceding two calendar years, and has a reasonable expectation of reaching the
same income level in the current year.

   

☐

Individual with a $300,000 Joint Annual Income. A natural person (not an entity)
who had joint income with his or her spouse in excess of $300,000 in each of the
preceding two calendar years, and has a reasonable expectation of reaching the
same income level in the current year.

   

☐

Corporations or Partnerships.  A corporation, partnership, or similar entity
that has in excess of $5,000,000 of assets and was not formed for the specific
purpose of acquiring Notes in the Company.

 

A-1

--------------------------------------------------------------------------------

 

 

   

☐

Revocable Trust.  A trust that is revocable by its grantors and each of whose
grantors is an accredited investor. (If this category is checked, please also
check the additional category or categories under which the grantor qualifies as
an accredited investor.)

   

☐

Irrevocable Trust.  A trust (other than an ERISA plan) that (i) is not revocable
by its grantors, (ii) has in excess of $5,000,000 of assets, (iii) was not
formed for the specific purpose of acquiring Notes, and (iv) is directed by a
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of an investment
in the Company.

   

☐

IRA or Similar Benefit Plan.  An IRA, Keogh or similar benefit plan that covers
a natural person who is an accredited investor. (If this category is checked,
please also check the additional category or categories under which the natural
person covered by the IRA or plan qualifies as an accredited investor.)

   

☐

Participant-Directed Employee Benefit Plan Account.  A participant-directed
employee benefit plan investing at the direction of, and for the account of, a
participant who is an accredited investor. (If this category is checked, please
also check the additional category or categories under which the participant
qualifies as an accredited investor.)

   

☐

Other ERISA Plan.  An employee benefit plan within the meaning of Title I of the
ERISA Act other than a participant-directed plan with total assets in excess of
$5,000,000 or for which investment decisions (including the decision to purchase
an Interest) are made by a bank, registered investment adviser, savings and loan
association, or insurance company.

   

☐

Government Benefit Plan.  A plan established and maintained by a state,
municipality, or any agency of a state or municipality, for the benefit of its
employees, with total assets in excess of $5,000,000.

   

☐

Non-Profit Entity.  An organization described in Section 501(c)(3) of the
Internal Revenue Code, as amended, with total assets in excess of $5,000,000
(including endowment, annuity and life income funds), as shown by the
organization’s most recent audited financial statements.

   

☐

Other Institutional Investor (check one).

     

☐

A bank, as defined in Section 3(a)(2) of the Securities Act (whether acting for
its own account or in a fiduciary capacity);

 

☐

A savings and loan association or similar institution, as defined in Section
3(a)(5)(A) of the Securities Act (whether acting for its own account or in a
fiduciary capacity;

 

☐

A broker-dealer registered under the Securities Exchange Act of 1934, as
amended;

 

☐

An insurance company, as defined in section 2(13) of the Securities Act;

 

☐

A “business development company,” as defined in Section 2(a)(48) of the
Investment Company Act;

 

☐

A small business investment company licensed under Section 301(c) or (d) of the
Small Business Investment Act of 1958, as amended; or

 

☐

A “private business development company” as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended.

   

 

A-2

--------------------------------------------------------------------------------

 

 

☐

Executive Officer or Director.  A natural person who is an executive officer,
director or managing member of the Company.

   

☐

Entity Owned Entirely By Accredited Investors. A corporation, partnership,
private investment company or similar entity each of whose equity owners is an
accredited investor. (If this category is checked, please also check the
additional category or categories under which each equity owner qualifies as an
accredited investor.)

   

☐

I do not qualify for any of the above.

   

2.     Representations and Warranties by Limited Liability Companies,
Corporations, Partnerships, Trusts and Estates. If the Subscriber is a
corporation, partnership, limited liability company or trust, the Subscriber and
each person signing on behalf of Subscriber certifies that the following
responses are accurate and complete:

 

   

Was the undersigned organized or reorganized for the specific purpose, or for
the purpose among other purposes, of acquiring interests in the Company?

 

   

Yes☐

No☐

           

Will the Subscriber, at any time, invest more than 40% of Subscriber’s assets in
the Company?

 

   

Yes☐

No☐

           

Under the Subscribing entity’s governing documents and in practice, are the
Subscribing entity’s investment decisions based on the investment objectives of
the Subscribing entity and its owners generally and not on the particular
investment objectives of any one or more of its individual owners?

 

   

Yes☐

No☐

           

Does any individual shareholder, partner or member or group of shareholders,
partners or members of the undersigned have the right to elect whether or not to
participate in the investment of the Subscribing entity in the Company or to
determine the level of participation of such partner or group therein?

 

   

Yes☐

No☐

           

Is the Subscribing entity authorized and qualified to become a note holder of
the Company and does the Subscribing entity and the undersigned hereto further
represent and warrant that such signatory has been duly authorized by the
Subscribing entity to execute the Subscription Documents?

 

   

Yes☐

No☐

           

Is the undersigned a private investment company which is not registered under
the Investment Company Act, as amended, in reliance on Section 3(c)(1) or
Section 3(c)(7) thereof?

 

   

Yes☐

No☐

 

 

A-3

--------------------------------------------------------------------------------

 

 

 

3.     Taxpayer ID Number; No Backup Withholding; Not a Foreign Person or
Entity. If Subscriber is a “non-U.S. person or entity,” allocations of Company
income may be subject to withholding and taxation under the Internal Revenue
Code, as amended (“Code”). Subscriber acknowledges that it may be required to
file U.S. income tax returns. If the Subscriber is a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those terms are defined
in the Code and the regulations thereunder), please contact the Company. The
Subscriber understands that the information contained in this item may be
disclosed to the Internal Revenue Service by the Company and that any false
statement contained in this item could be punished by fine, imprisonment or
both.

 

   

Subscriber certifies that the taxpayer identification number being supplied
herewith by Subscriber is Subscriber’s correct taxpayer identification number
and that Subscriber is not subject to backup withholding under Section 3406 of
the Code and the regulations thereunder?

 

   

Yes☐

No☐

           

Subscriber certifies that Subscriber is not a “Non-U.S. person” or, if an
entity, that Subscribing entity is not a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined the
Code and the regulations thereunder.

 

   

Yes☐

No☐

           

If Subscriber’s non-foreign status changes or if any other information in this
item changes, Subscriber agrees to notify the Company within 30 days thereafter.

 

   

Yes☐

No☐

       

To the best of my information and belief, the above information supplied by me
is true and correct in all respects.

 

   

By:                                                              

Name: Leonard Mazur

   

 

Date: October 21, 2019

 

 

 

 

A-4

--------------------------------------------------------------------------------

 

 

Exhibit B

 

NON-CONVERTIBLE PROMISSORY NOTE

 

[See attached]

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

 

Exhibit C

 

RISK FACTORS

 

The risks set forth below are not the only ones facing our Company. Additional
risks and uncertainties may exist that could also adversely affect our business,
financial condition, prospects and/or operations. If any of the following or
other risks actually materialize, our business, financial condition, prospects
and/or operations could suffer. In such event, the value of our securities could
decline. 

 

Risks Relating to our Business

 

We have incurred significant operating losses since inception and cannot assure
you that we will ever achieve or sustain profitability. 

 

We have incurred losses since inception. We expect to continue to incur
significant expenses and increasing operating and net losses for the foreseeable
future. To date, we have financed our operations primarily through debt and
equity financings. To date, our primary activities have been limited to, and our
limited resources have been dedicated to, performing business and financial
planning, raising capital, recruiting personnel, negotiating with business
partners and the licensors of our intellectual property and conducting
development activities.

 

We have never been profitable and are not yet profitable. Any profitability in
the future will be dependent upon the successful development of our business
model, of which we can give no assurance of success. We expect our expenses to
increase significantly as we pursue our objectives. The extent of our future
operating losses and the timing of profitability are highly uncertain, and we
expect to continue incurring significant expenses and operating losses over the
next several years. Our prior losses have had, and will continue to have, an
adverse effect on our stockholders’ equity and working capital. Any additional
operating losses may have an adverse effect on our stockholders' equity, and we
cannot assure you that we will ever be able to achieve profitability. Even if we
achieve profitability, we may not be able to sustain or increase profitability
on a quarterly or annual basis. Our failure to become and remain profitable
would depress the value of our company and could impair our ability to raise
capital, expand our business, maintain our development efforts, obtain
regulatory approvals or continue our operations. Accordingly, we are a highly
speculative venture involving significant financial risk.

 

We are a development stage company with a limited operating history, making it
difficult for you to evaluate our business and your investment.

 

Our operations are subject to all of the risks inherent in the establishment of
a new business enterprise, including but not limited to the absence of an
operating history, lack of fully-developed or commercialized products,
insufficient capital, expected substantial and continual losses for the
foreseeable future, limited experience in dealing with regulatory issues, lack
of manufacturing and marketing experience, need to rely on third parties for the
development and commercialization of our proposed products, a competitive
environment characterized by well-established and well-capitalized competitors
and reliance on key personnel.

 

We may not be successful in carrying out our business objectives. The revenue
and income potential of our proposed business and operations are unproven as the
lack of operating history makes it difficult to evaluate the future prospects of
our business. There is nothing at this time on which to base an assumption that
our business operations will prove to be successful or that we will ever be able
to operate profitably. Accordingly, we have no track record of successful
business activities, strategic decision-making by management, fund-raising
ability, and other factors that would allow an investor to assess the likelihood
that we will be successful in our business. There is a substantial risk that we
will not be successful in fully implementing our business plan, or if initially
successful, in thereafter generating material operating revenues or in achieving
profitable operations.

 

C-1

--------------------------------------------------------------------------------

 

 

 

Since inception, we have not established any revenues or operations that will
provide financial stability in the long term, and there can be no assurance that
we will realize our plans on our projected timetable (or at all) in order to
reach sustainable or profitable operations.

 

Investors are subject to all the risks incident to the creation and development
of a new business and each investor should be prepared to withstand a complete
loss of his, her or its investment. Furthermore, the accompanying financial
statements have been prepared assuming that we will continue as a going concern.
We have not emerged from the development stage, and may be unable to raise
further equity. These factors raise substantial doubt about our ability to
continue as a going concern. Our financial statements do not include any
adjustments that might result from the outcome of this uncertainty.

 

The Company has limited experience in medical device development and may not be
able to successfully develop any device or product. Our ability to become
profitable depends primarily on: our ability to develop our products, our
successful completion of all necessary pre-clinical testing and clinical trials
on such products, our ability to obtain approval for such products and, if
approved, successfully commercialize such products, our ongoing research and
development efforts, the timing and cost of clinical trials, our ability to
identify personnel with the necessary skill sets or enter into favorable
alliances with third-parties who can provide substantial capabilities in
clinical development, regulatory affairs, sales, marketing and distribution and
our ability to obtain and maintain necessary intellectual property rights to
such products. Our limited experience in medical device development may make it
more difficult for us to complete these tasks.

 

Even if we successfully develop and market our products, we may not generate
sufficient or sustainable revenue to achieve or sustain profitability, which
could cause us to cease operations and cause you to lose all of your investment.
Because we are subject to these risks, you may have a difficult time evaluating
our business and your investment in our Company.

 

Our ability to continue our operations requires that we raise additional capital
and our operations could be curtailed if we are unable to obtain the additional
funding as or when needed. As a result, our registered public accounting firm
has included an explanatory paragraph relating to our ability to continue as a
going concern in its report on our audited financial statements included in this
Report. We will need to raise substantial additional funds in the future, and
these funds may not be available on acceptable terms or at all. A failure to
obtain this necessary capital when needed could force us to delay, limit, scale
back or cease some or all operations.

 

Upon the completion of the audit of our financial statements for the year ended
December 31, 2018, we concluded there was substantial doubt about our ability to
continue as a going concern. As a result, our independent registered public
accounting firm included an explanatory paragraph regarding this uncertainty in
its report on those financial statements.

 

The continued growth of our business, including the development, regulatory
approval and commercialization of our products, will significantly increase our
expenses going forward. As a result, we may be required to seek substantial
additional funds in the future. Our future capital requirements will depend on
many factors, including:

 

 

●

the cost of developing our products;

 

 

●

obtaining and maintaining regulatory clearance or approval for our products;

 

 

●

the costs associated with commercializing our products;

 

 

●

any change in our development priorities;

 

 

●

the revenue generated by sales of our products, if approved;

 

 

●

the costs associated with expanding our sales and marketing infrastructure for
commercialization of our products, if approved;

 

 

●

any change in our plans regarding the manner in which we choose to commercialize
any approved product in the United States or internationally;

 

C-2

--------------------------------------------------------------------------------

 

 

 

 

●

the cost of ongoing compliance with regulatory requirements;

 

 

●

expenses we incur in connection with potential litigation or governmental
investigations;

 

 

●

the costs to develop additional intellectual property:

 

 

●

anticipated or unanticipated capital expenditures; and

 

 

●

unanticipated general and administrative expenses.

 

As a result of these and other factors, we do not know whether and the extent to
which we may be required to raise additional capital. We may in the future seek
additional capital from public or private offerings of our capital stock,
borrowings under credit lines, if available, or other sources.

 

We may not be able to raise additional capital on terms acceptable to us, or at
all. Any failure to raise additional capital could compromise our ability to
execute on our business plan, and we may be forced to liquidate our assets. In
such a scenario, the values we receive for our assets in liquidation or
dissolution could be significantly lower than the values reflected in our
financial statements.

 

If we issue equity or debt securities to raise additional funds, our existing
stockholders may experience dilution, and the new equity or debt securities may
have rights, preferences and privileges senior to those of our existing
stockholders. In addition, if we raise additional funds through collaborations,
licensing, joint ventures, strategic alliances, partnership arrangements or
other similar arrangements, it may be necessary to relinquish valuable rights to
our potential future products or proprietary technologies, or grant licenses on
terms that are not favorable to us.

 

Medical device development involves a lengthy and expensive process, with an
uncertain outcome. We may incur additional costs or experience delays in
completing, or ultimately be unable to complete, the development and
commercialization of any product.

 

Before obtaining marketing approval from regulatory authorities for the sale of
our products under development in the United States or elsewhere, we must
complete all pre-clinical testing, clinical trials and other regulatory
requirements necessitated by the FDA and foreign regulatory bodies and
demonstrate the performance and safety of our products. Clinical testing is
expensive, difficult to design and implement, can take many years to complete
and is inherently uncertain as to outcome. A failure of one or more clinical
trials can occur at any stage of testing. Further, the outcomes of completed
clinical trials may not be predictive of the success of later clinical trials,
and interim results of a clinical trial do not necessarily predict final
results. Clinical data is often susceptible to varying interpretations and
analyses, and many companies that have believed their products performed
satisfactorily in clinical trials have nonetheless failed to obtain marketing
approval. We have limited resources to complete the expensive process of medical
device development, pre-clinical testing and clinical trials, putting at a
disadvantage, particularly compared to some of our larger and established
competitors, and we may not have sufficient resources to commercialize our
products under development in a timely fashion, if ever.

 

We may experience numerous unforeseen events during or as a result of clinical
trials that could delay or prevent our ability to receive marketing approval or
commercialize our products, including:

 

 

●

regulators may not authorize us or our investigators to commence a clinical
trial or conduct a clinical trial at a prospective trial site;

 

 

●

the failure to successfully complete pre-clinical testing requirements required
by the FDA and international organizations;

 

 

●

we may experience delays in reaching, or fail to reach, agreement on acceptable
clinical trial contracts with third parties or clinical trial protocols with
prospective trial sites, the terms of which can be subject to extensive
negotiation and may vary significantly among different trial sites;

 

 

●

clinical trials of our products may produce negative or inconclusive results,
including failure to demonstrate statistical significance, and we may decide, or
regulators may require us, to conduct additional clinical trials or abandon our
development programs;

 

C-3

--------------------------------------------------------------------------------

 

 

 

 

●

the number of people with brain related disorders required for clinical trials
may be larger than we anticipate, enrollment in these clinical trials may be
slower than we anticipate or people may drop out of these clinical trials or
fail to return for post-treatment follow-up at a higher rate than we anticipate;

 

 

●

our products may have undesirable side effects or other unexpected
characteristics, causing us or our investigators, regulators or institutional
review boards to suspend or terminate the trials;

 

 

●

our third-party contractors conducting the clinical trials may fail to comply
with regulatory requirements or meet their contractual obligations to us in a
timely manner, or at all;

 

 

●

regulators may require that we or our investigators suspend or terminate
clinical development for various reasons, including noncompliance with
regulatory requirements or a finding that the participants are being exposed to
unacceptable health risks;

 

 

●

the cost of clinical trials of our products may be greater than we anticipate;

 

 

●

the supply or quality of our products or other materials necessary to conduct
clinical trials of our products may be insufficient or inadequate; and

 

 

●

delays from our suppliers and manufacturers could impact clinical trial
completion and impact revenue.

 

If we are required to conduct additional clinical trials or other testing of our
products under development beyond those that we contemplate, if we are unable to
successfully complete clinical trials of our products under development or other
testing, if the results of these trials or tests are not favorable or if there
are safety concerns, we may:

 

 

●

not obtain marketing approval at all;

 

 

●

be delayed in obtaining marketing approval for our products under development in
a jurisdiction;

 

 

●

be subject to additional post-marketing testing requirements; or

 

 

●

have our products removed from the market after obtaining marketing approval.

 

Our development costs will also increase if we experience delays in testing or
marketing approvals. We do not know whether any of our clinical trials will
begin as planned, will need to be restructured or will be completed on schedule,
or at all. Significant clinical trial delays also could allow our competitors to
bring innovative products to market before we do and impair our ability to
successfully commercialize our products.

 

Current economic and political conditions make tax rules in any jurisdiction
subject to significant change.

 

We are subject to income taxes as well as non-income based taxes, in both the
U.S. and various jurisdictions outside the U.S. where we intend to operate. We
cannot predict the overall impact that changes or revisions to any such tax laws
and regulations, whether in in the U.S. or in jurisdictions outside the U.S.,
may have on our business. We may be subject to ongoing tax audits in various
jurisdictions, and the tax authorities conducting such audits may disagree with
certain taxation positions we have taken and assess additional taxes. Although
we intend to regularly assess the likely outcomes of these audits in order to
determine the appropriateness of our tax obligations, there can be no assurance
that we will accurately predict the outcomes of these audits, and the actual
outcomes of these audits could have a material adverse effect on our financial
condition and business operations.

 

Recent executive and legislative actions to amend or impede the implementation
of the Affordable Care Act and ongoing efforts to repeal, replace or further
modify the Affordable Care Act may adversely affect our business, financial
condition and results of operations.

 

Recent executive and legislative actions to amend or impede the implementation
of the Affordable Care Act and ongoing efforts to repeal, replace or further
modify the Affordable Care Act may adversely affect our business, financial
condition and results of operations.

 

Since its adoption into law in 2010, the Affordable Care Act has been challenged
before the U.S. Supreme Court, and several bills have been and continue to be
introduced in Congress to delay, defund, or repeal

 

C-4

--------------------------------------------------------------------------------

 

 

 

implementation of or amend significant provisions of the Affordable Care Act. In
addition, there continues to be ongoing litigation over the interpretation and
implementation of certain provisions of the law. The net effect of the
Affordable Care Act, as currently in effect, on our business is subject to a
number of variables, including the law’s complexity, lack of complete
implementing regulations and interpretive guidance, and the sporadic
implementation of the numerous programs designed to improve access to and the
quality of healthcare services. Additional variables of the Affordable Care Act
impacting our business will be how states, providers, insurance companies,
employers, and other market participants respond during this period of
uncertainty surrounding the future of the Affordable Care Act.

 

On January 20, 2017, President Trump issued an executive order that, among other
things, stated that it was the intent of his administration to repeal the
Affordable Care Act and, pending that repeal, instructed the executive branch of
the federal government to defer or delay the implementation of any provision or
requirement of the Affordable Care Act that would impose a fiscal burden on any
state or a cost, fee, tax or penalty on any individual, family, health care
provider, or health insurer. Additionally, on October 12, 2017, President Trump
issued another executive order requiring the Secretaries of the Departments of
Health and Human Services, Labor and the Treasury to consider proposing
regulations or revising existing guidance to allow more employers to form
association health plans that would be allowed to provide coverage across state
lines, increase the availability of short-term, limited duration health
insurance plans, which are generally not subject to the requirements of the
Affordable Care Act, and increase the availability and permitted use of health
reimbursement arrangements. On October 13, 2017, the DOJ announced that HHS was
immediately stopping its cost sharing reduction payments to insurance companies
based on the determination that those payments had not been appropriated by
Congress. Furthermore, on December 22, 2017, President Trump signed tax reform
legislation into law that, in addition to overhauling the federal tax system,
also, effective as of January 1, 2019, repeals the penalties associated with the
individual mandate.

 

We cannot predict the impact that the President’s executive order will have on
the implementation and enforcement of the provisions of the Affordable Care Act
or the current or pending regulations adopted to implement the law. In addition,
we cannot predict the impact that the repeal of the penalties associated with
the individual mandate and the cessation of cost sharing reduction payments to
insurers will have on the availability and cost of health insurance and the
overall number of uninsureds. We also cannot predict whether the Affordable Care
Act will be repealed, replaced, or modified, and, if the Affordable Care Act is
repealed, replaced or modified, what the replacement plan or modifications would
be, when the replacement plan or modifications would become effective, or
whether any of the existing provisions of the Affordable Care Act would remain
in place.

 

We are subject to costly and complex laws and governmental regulations and any
adverse regulatory action may materially adversely affect our financial
condition and business operations.

 

Our medical devices are subject to regulation by numerous government agencies,
including the FDA and comparable agencies outside of the U.S. To varying
degrees, each of these agencies requires us to comply with laws and regulations
governing the development, testing, manufacturing, labeling, marketing, and
distribution of our products. We cannot guarantee that we will be able to obtain
or maintain marketing clearance for our new products, or enhancements or
modifications to existing products, and the failure to maintain approvals or
obtain approval or clearance could have a material adverse effect on the
financial condition of our business and our business operations. Even if we are
able to obtain such approval or clearance, it may take a significant amount of
time, require the expenditure of substantial resources, involve stringent
clinical and pre-clinical testing, require increased post-market surveillance,
involve modifications, repairs, or replacements of our products, and result in
limitation on the proposed uses of our products.

 

Both before and after a product or service is commercially released or offered,
we have ongoing responsibilities under FDA regulations. Many of our facilities
and procedures and those of our suppliers are also subject to periodic
inspections by the FDA to determine compliance with the FDA’s requirements,
including the quality system regulations and medical device reporting
regulations. The results of these inspections can include inspectional
observations on FDA’s Form-483, warning letters, or other forms of enforcement.
If the FDA were to conclude that we are not in compliance with applicable laws
or regulations, or that any of our medical devices are ineffective or pose an
unreasonable health risk, the FDA could ban such medical devices, detain or
seize adulterated or misbranded medical devices, order a recall, repair,
replacement, or refund of such devices, refuse to grant pending pre-market
approval applications or require certificates of non-U.S. governments for
exports, and/or require us to

 

C-5

--------------------------------------------------------------------------------

 

 

 

notify health professionals and others that the devices present unreasonable
risks of substantial harm to the public health. The FDA may also assess civil or
criminal penalties against us, our officers or employees and impose operating
restrictions on a company-wide basis, or enjoin and/or restrain certain conduct
resulting in violations of applicable law. The FDA may also recommend
prosecution to the U. S. Department of Justice. Governmental agencies comparable
to the FDA which operate in foreign jurisdictions may also require us to comply
with regulations similar to those required by the FDA, and failing to do so may
result in material adverse ramifications similar to those caused by a failure to
comply with FDA regulations. Any adverse regulatory action, depending on its
magnitude, may restrict us from effectively marketing and selling our products
and limit our ability to obtain future pre-market clearances or approvals, and
could cause result in a substantial modification to our business practices and
operations.

 

In addition, the FDA has taken the position that device manufacturers are
prohibited from promoting their products other than for the uses and indications
set forth in the approved product labeling. A number of enforcement actions have
been taken against manufacturers that promote products for “off-label” uses,
including actions alleging that federal health care program reimbursement of
products promoted for “off-label” uses constitute false and fraudulent claims to
the government. The failure to comply with “off-label” promotion restrictions
can result in significant civil or criminal exposure, administrative obligations
and costs, and/or other potential penalties from, and/or agreements with, the
federal government.

 

Governmental regulations outside the U.S. have become increasingly stringent and
more common, and we may become subject to more rigorous regulation by
governmental authorities in the future in the event we determine to conduct
business internationally. In the European Union, for example, a new Medical
Device Regulation was published in 2017 which, when it enters into full force,
will impose significant additional premarket and post-market requirements.
Penalties for a company’s non-compliance with governmental regulation could be
severe, including fines and revocation or suspension of a company’s business
license, mandatory price reductions and criminal sanctions. Any governmental law
or regulation imposed in the future may have a material adverse effect on us.

 

We are subject to environmental laws and regulations and the risk of
environmental liabilities, violations and litigation.

 

We are subject to numerous U.S. federal, state, local and non-U.S.
environmental, health and safety laws and regulations concerning, among other
things, the health and safety of our employees, the generation, storage, use and
transportation of hazardous materials, emissions or discharges of substances
into the environment, investigation and remediation of hazardous substances or
materials at various sites, chemical constituents in medical products and
end-of-life disposal and take-back programs for medical devices. Our operations
involve the use of substances regulated under such laws and regulations,
primarily those used in manufacturing and sterilization processes. If we violate
these environmental laws and regulations, we could be fined, criminally charged
or otherwise sanctioned by regulators.

 

In addition, certain environmental laws assess liability on current or previous
owners or operators of real property for the costs of investigation, removal or
remediation of hazardous substances or materials at their properties or at
properties which they have disposed of hazardous substances. Liability for
investigative, removal and remedial costs under certain U.S. federal and state
laws are retroactive, strict and joint and several. In addition to cleanup
actions brought by governmental authorities, private parties could bring
personal injury or other claims due to the presence of, or exposure to,
hazardous substances. The ultimate cost of site cleanup and timing of future
cash outflows is difficult to predict, given the uncertainties regarding the
extent of the required cleanup, the interpretation of applicable laws and
regulations, and alternative cleanup methods.

 

We may in the future be subject to additional environmental claims for personal
injury or cleanup based on our past, present or future business activities
(including the past activities of companies we may acquire). The costs of
complying with current or future environmental protection and health and safety
laws and regulations, or liabilities arising from past or future releases of, or
exposures to, hazardous substances, may exceed our estimates, or have a material
adverse effect on the financial condition of our business and our business
operations.

 

C-6

--------------------------------------------------------------------------------

 

 

 

Our failure to comply with laws and regulations relating to reimbursement of
health care goods and services may subject us to penalties and adversely impact
our reputation, financial condition, and business operations.

 

Our products are expected to be purchased primarily by medical professionals and
organizations that typically bill various third-party payers, such as
governmental programs (e.g., Medicare, Medicaid and comparable non-U.S.
programs), private insurance plans and managed care plans, for the healthcare
services provided to their patients. The ability of our customers to obtain
appropriate reimbursement for products from third-party payers is critical
because it affects which products customers purchase and the prices they are
willing to pay for such products. As a result, our products are subject to
regulation regarding quality and cost by the U.S. Department of Health and Human
Services, including the Centers for Medicare & Medicaid Services (“CMS”) as well
as comparable state and non-U.S. agencies responsible for reimbursement and
regulation of health care goods and services. The principal U.S. federal laws
implicated include those that prohibit (i) the filing of false or improper
claims for federal payment, known as the false claims laws, (ii) unlawful
inducements for the referral of business reimbursable under federally-funded
health care programs, known as the anti-kickback laws, and (iii) health care
service providers from seeking reimbursement for providing certain services to a
patient who was referred by a physician who has certain types of direct or
indirect financial relationships with the service provider, known as the Stark
Law. Many states have similar laws that apply to reimbursement by state Medicaid
and other funded programs as well as in some cases to all payers. Insurance
companies can also bring a private cause of action claiming treble damages
against a manufacturer for causing a false claim to be filed under the federal
Racketeer Influenced and Corrupt Organizations Act. In addition, if we were to
become a manufacturer of FDA-approved devices reimbursable by federal healthcare
programs, we would be subject to the Physician Payments Sunshine Act, which
would require us to annually report certain payments and other transfers of
value we make to U.S.-licensed physicians or U.S. teaching hospitals.

 

Our anticipated domestic and international operations may be subject to risks
relating to changes in government and private medical reimbursement programs and
policies, and changes in legal regulatory requirements in the U.S. and around
the world. Implementation of further legislative or administrative reforms to
the reimbursement system in the U.S. and outside of the U.S., or adverse
decisions relating to our products or services by administrators of these
systems in coverage or reimbursement, could significantly reduce reimbursement
or result in the denial of coverage, which could have an impact on the
acceptance of and demand for our products and the prices that our customers are
willing to pay for them.

 

The laws and regulations of healthcare related products that are applicable to
us, including those described herein, are subject to evolving interpretations
and enforcement discretion. If a governmental authority were to conclude that we
are not in compliance with applicable laws and regulations, we and our officers
and employees could be subject to severe criminal and civil penalties,
including, for example, exclusion from participation as a supplier of products
or services to beneficiaries covered by CMS. Any failure to comply with laws and
regulations relating to reimbursement and healthcare products could adversely
affect our financial condition and business operations.

 

We are subject to federal, state and foreign healthcare regulations related to
anti-bribery and anti-corruption laws, and could face substantial penalties if
we fail to fully comply with such regulations and laws. 

 

The relationships that we and our distributors and others that market our
products have with healthcare professionals, such as physicians and hospitals,
are subject to scrutiny under various federal, state, foreign laws often
referred to collectively as healthcare fraud and abuse laws. In addition, U.S.
and foreign government regulators have increased the enforcement of the Foreign
Corrupt Practices Act and other anti-bribery laws. We also must comply with a
variety of other laws that protect the privacy of individually identifiable
healthcare information and impose extensive tracking and reporting related to
all transfers of value provided to certain healthcare professionals. These laws
and regulations are broad in scope and are subject to evolving interpretation
and we could be required to incur substantial costs to monitor compliance or to
alter our practices if we are found not to be in compliance. Violations of these
laws may be punishable by criminal or civil sanctions, including substantial
fines, imprisonment of current or former employees and exclusion from
participation in governmental healthcare programs, all of which could have a
material adverse effect on our financial condition and business operations.

 

C-7

--------------------------------------------------------------------------------

 

 

 

Quality problems with, and product liability claims in connection with our
products could lead to recalls or safety alerts, harm to our reputation, or
adverse verdicts or costly settlements, and could have a material adverse effect
on our financial condition and business operations.

 

Quality is extremely important to us and our customers due to the serious and
costly consequences of product failure and our business exposes us to potential
product liability risks that are inherent in the design, manufacture, and
marketing of medical devices and services. In addition, our products may be used
in intensive care settings with seriously ill patients. Component failures,
manufacturing defects, design flaws, off-label use, or inadequate disclosure of
product-related risks or product-related information with respect to our
products, could result in an unsafe condition or injury to, or death of, a
patient or other user of our products. These problems could lead to the recall
of, or issuance of a safety alert relating to, our products, and could result in
unfavorable judicial decisions or settlements arising out of product liability
claims and lawsuits, including class actions, which could negatively affect our
financial condition and business operations. In particular, a material adverse
event involving one of our products could result in reduced market acceptance
and demand for all products offered under our brand, and could harm our
reputation and ability to market products in the future.

 

High quality products are critical to the success of our business. If we fail to
meet the high standards we set for ourselves and which our customers expect, and
our products are the subject of recalls, safety alerts, or other material
adverse events, our reputation could be damaged, we could lose customers, and
our revenue and results of operations could decline. Our success also depends
generally on our ability to manufacture to exact tolerances precision-engineered
components, subassemblies, and finished devices from multiple materials. If our
components fail to meet these standards or fail to adapt to evolving standards,
our reputation, competitive advantage and market share could be negatively
impacted. In certain situations, we may undertake a voluntary recall of products
or temporarily shut down product production lines if we determine, based on
performance relative to our own internal safety and quality monitoring and
testing data, that we have or may be in danger of failing to meet the high
quality standards we have set for ourselves and which our customers expect. Such
recalls or cessation of services or product manufacturing may also negatively
impact our business.

 

Any product liability claim brought against us, with or without merit, could be
costly to defend and resolve. Any of the foregoing problems, including product
liability claims or product recalls in the future, regardless of their ultimate
outcome, could harm our reputation and have a material adverse effect on our
financial condition and business operations.

 

We are substantially dependent on patent and other proprietary rights and
failing to protect such rights or to be successful in litigation related to our
rights or the rights of others may result in our payment of significant monetary
damages and/or royalty payments, negatively impact our ability to sell current
or future products, or prohibit us from enforcing our patent and other
proprietary rights against others.

 

We are and will continue to be materially dependent on a combination of patents,
trade secrets, and trademarks, non-disclosure and non-competition agreements,
and other intellectual property protections which will enable us to maintain our
proprietary competitiveness. We also operate in an industry characterized by
extensive patent litigation. Patent litigation against us can result in
significant damage awards and injunctions that could prevent our manufacture and
sale of affected products or require us to pay significant royalties in order to
continue to manufacture or sell affected products. At any given time, we could
potentially be involved as a plaintiff and/or as a defendant in a number of
patent infringement and/or other contractual or intellectual property related
actions, the outcomes of which may not be known for prolonged periods of time.
While it is not possible to predict the outcome of such litigation, we
acknowledge the possibility that any such litigation could result in our payment
of significant monetary damages and/or royalty payments, negatively impact our
ability to sell current or future products, or prohibit us from enforcing our
patent and proprietary rights against others, which would have a material
adverse effect on the financial condition of our business and on our business
operations.

 

While we intend to defend against any threats to our intellectual property,
including our patents, trade secrets, and trademarks, and while we intend to
defend against any actual or threatened breaches of our non-disclosure and
non-competition agreements, may not adequately protect our intellectual property
or enforce such agreements. Further, patent or trademark applications currently
pending that are owned by us may not result in patents or trademarks being
issued to us, patents or trademarks issued to or licensed by us in the past or
in the future

 

C-8

--------------------------------------------------------------------------------

 

 

 

may be challenged or circumvented by competitors and such patents or trademarks
may be found invalid, unenforceable or insufficiently broad to protect our
proprietary advantages. 

 

In addition, the laws of certain countries in which we market, or intend to
market, some or all of our products do not protect our intellectual property
rights to the same extent as the laws of the U.S., which could make it easier
for competitors to capture market position in such countries by utilizing
technologies and other intellectual property that are similar to those developed
or licensed by us. Competitors may also harm our sales by designing products or
offering services that mirror the capabilities of our products, or the
technology contained therein, without infringing our intellectual property
rights. If we are unable to protect our intellectual property in these
countries, it could have a material adverse effect on our financial condition
and business operations.

 

If we experience decreasing prices for our products and we are unable to reduce
our expenses, our financial condition and business operations may suffer.

 

We may experience decreasing prices for our products due to pricing pressure
experienced by our customers from managed care organizations and other
third-party payers, increased market power of our customers as the medical
device industry consolidates, and increased competition among medical
engineering and manufacturing service providers. If the prices for our products
decrease and we are unable to reduce our expenses, our results of operations
will be adversely affected.

 

Our research and development efforts rely upon investments and investment
collaborations, and we cannot guarantee that any previous or future investments
or investment collaborations will be successful. 

 

Our commercialization strategy requires a wide variety of technologically
advanced and capable products. The rapid pace of technological development in
the MedTech industry and the specialized expertise required in different areas
of medicine make it difficult for one company alone to develop a broad portfolio
of technological solutions. In addition to internally generated growth through
our research and development efforts, we anticipate the need to rely upon
investments and investment collaborations to provide us access to new
technologies both in areas served by our contemplated businesses as well as in
new areas. A failure to establish such collaborations may harm our financial
condition and business operations.

 

Going forward, we expect to make future investments where we believe that we can
stimulate the development or acquisition of new technologies, products to
further our strategic objectives and strengthen our existing business ventures.
Investments and investment collaborations in and with medical technology
companies are inherently risky, and we cannot guarantee that any of our previous
or future investments or investment collaborations will be successful or will
not have a materially adverse effect our financial condition and business
operations.

 

The ability to offer our planned products, and the continuing development of new
products, depends upon us maintaining strong relationships with health care
professionals.

 

If we fail to maintain our working relationships with health care professionals,
many of our products may not be developed and offered in line with the needs and
expectations of the professionals who use and support our products, which could
cause a decline in our earnings and profitability. The research, development,
marketing, and sales of our products is expected to be dependent upon our
maintaining working relationships with such health care professionals, and the
use of our products is expected to often require the participation of health
care professionals. In addition, health care professionals are the primary
customer groups we expect to market and sell our products directly to, further
highlighting the importance of our relationship with such health care
professionals. If we are unable to maintain our relationships with these
professionals, we may lose our primary customer base, our products may not be
utilized correctly or to their full potential, and our ability to develop,
manufacture, and market future products may be significantly stunted.

 

C-9

--------------------------------------------------------------------------------

 

 

 

Economic and political instability around the world could adversely affect our
financial condition and business operations.

 

Economic and political instability around the world may adversely affect our
ability to develop, manufacture, market, and sell our products. Our customers
and suppliers may experience financial difficulties or be unable to borrow money
to fund their operations which may adversely impact their ability to purchase
our products or services or to pay for our products on a timely basis, if at
all. As with our customers and suppliers, these economic conditions make it more
difficult for us to accurately forecast and plan our future business activities.
In addition, a significant amount of our trade receivables are with national
health care systems in the U.S. and in many foreign countries. Repayment of
these receivables is dependent upon the political and financial stability of
those countries. In light of domestic and global economic fluctuations, we
continue to monitor the creditworthiness of customers located both inside and
outside the U.S. Failure to receive payment of all or a significant portion of
these receivables could adversely affect our financial condition and business
operations.

 

Laws and regulations governing the export of our products could adversely impact
our business.

 

The U.S. Department of the Treasury’s Office of Foreign Assets Control and the
Bureau of Industry and Security at the U.S. Department of Commerce administer
certain laws and regulations that restrict U.S. persons and, in some instances,
non-U.S. persons, in conducting activities, transacting business with or making
investments in certain countries, governments, entities and individuals subject
to U.S. economic sanctions. Due to our planned international operations, we
expect to be subject to such laws and regulations, which are complex, could
restrict our business dealings with certain countries and individuals, and are
constantly changing. Further restrictions may be enacted, amended, enforced or
interpreted in a manner that adversely impacts our financial condition and
business operations.

 

Consolidation in the health care industry may cause a material adverse effect on
our financial health and business operations.

 

In response to a variety of actions by legislators, regulators, and third party
payers to reduce the perceived rise in healthcare costs, many health care
industry companies, including health care systems, are consolidating to create
new companies with greater market power. As the health care industry
consolidates, competition to provide goods and services to industry participants
will become more intense. These industry participants may try to use their
market power to negotiate price concessions or reductions our products which
price concessions may be unanticipated and adversely affect our financial
condition and business operations.

 

We operate in a highly competitive industry and we may be unable to compete
effectively.

 

We expect to compete domestically and internationally in the neurology and
diagnostic imaging MedTech markets. These markets are characterized by rapid
change resulting from technological advances and scientific discoveries. In the
product lines and offered services in which we compete, we face a mixture of
competitors ranging from large manufacturers with multiple business lines to
small manufacturers that offer a limited selection of niche products.
Development by other companies of new or improved products, processes,
technologies, or the introduction of reprocessed products or generic versions
when our proprietary products lose their patent protection may make our products
or proposed products less competitive. In addition, we face competition from
providers of alternative medical therapies such as pharmaceutical companies.
Competitive factors include product reliability, product performance, product
technology, product quality, breadth of product lines, product services,
customer support, price, and reimbursement approval from health care insurance
providers.

 

We also face competition for marketing, distribution, and collaborative
development agreements, for establishing relationships health care
professionals, medical associations, and academic and research institutions, and
for licenses to intellectual property. In addition, academic institutions,
governmental agencies and other public and private research organizations also
may conduct research, seek patient protection and establish collaborative
arrangements for discovery, research, clinical development and marketing of
products similar to ours. These companies, professionals, and institutions
compete with us in recruiting and retaining qualified scientific and management
personnel, as well as in acquiring necessary product technologies.

 

C-10

--------------------------------------------------------------------------------

 

 

 

A reduction or interruption in our supply of raw materials coupled with an
inability to develop alternative sources for such raw materials, and other
similar supply chain management difficulties, may adversely affect our ability
to manufacture our products.

 

The manufacture of our products require the timely delivery of sufficient
amounts of quality components and materials and is highly exacting and complex,
due in part to strict regulatory requirements, and we cannot guarantee that our
efforts to secure quality components and materials in a timely, cost effective
manner will be successful. Other problems in the manufacturing process,
including equipment malfunction, failure to follow specific protocols and
procedures, defective raw materials and environmental factors, could lead to
launch delays, product shortage, unanticipated costs, lost revenues and damage
to our reputation. A failure to identify and address manufacturing problems
prior to the release of products to our customers may also result in quality or
safety issues.

 

The Company’s operating results could be negatively impacted if it is unable to
capitalize on research and development spending.

 

The Company has and intends to continue to spend a significant amount of time
and resources on research and development projects in order to develop and
validate new and innovative products. The Company believes these projects will
result in the commercialization of new products and will create additional
future sales. However, factors including regulatory delays, safety concerns or
patent disputes could delay the introduction or marketing of new products.
Additionally, unanticipated issues may arise in connection with current and
future clinical studies that could delay or terminate a product’s development
prior to regulatory approval. The Company may experience an unfavorable impact
on its financial condition and business operations if we are unable to
capitalize on those efforts by attaining the proper FDA approval or to
successfully market new products.

 

We may be unable to attract and retain key employees.

 

Our sales, technical and other key personnel play an integral role in the
development, marketing and selling of our products. If we are unable to recruit,
hire, develop and retain a talented, competitive work force, we may not be able
to meet our strategic business objectives.

 

Risks Related to Our Securities and Other Risks

 

There is not now, and there may never be, an active market for our common stock
and we cannot assure you that our common stock will become liquid or that it
will be listed on a securities exchange.

 

There currently is no liquid market for our common stock. An investor may find
it difficult to obtain accurate quotations as to the market value of the common
stock and trading of our common stock may be extremely sporadic. For example,
several days may pass before any shares may be traded. A more active market for
our common stock may never develop. In addition, if we failed to meet the
criteria set forth in SEC regulations, various requirements would be imposed by
law on broker-dealers who sell our securities to persons other than established
customers and accredited investors. Consequently, such regulations may deter
broker-dealers from recommending or selling the common stock, which may further
affect its liquidity. This would also make it more difficult for us to raise
additional capital.

 

The price of our common stock might fluctuate significantly, and you could lose
all or part of your investment.

 

Volatility in the market price of our common stock may prevent you from being
able to sell your shares of our common stock at or above the price you paid for
your shares. The trading price of our common stock may be volatile and subject
to wide price fluctuations in response to various factors, including:

 

 

●

actual or anticipated fluctuations in our quarterly financial and operating
results;

 

 

●

our progress toward developing our products;

 

 

●

the commencement, enrollment and results of our future clinical trials;

 

 

●

adverse results from, delays in or termination of our clinical trials;

 

C-11

--------------------------------------------------------------------------------

 

 

 

 

●

adverse regulatory decisions, including failure to receive regulatory approval;

 

 

●

publication of research reports about us or our industry or positive or negative
recommendations or withdrawal of research coverage by securities analysts, if
any;

 

 

●

perceptions about the market acceptance of our products and the recognition of
our brand;

 

 

●

adverse publicity about our products or industry in general;

 

 

●

overall performance of the equity markets;

 

 

●

introduction of products, or announcements of significant contracts, licenses or
acquisitions, by us or our competitors;

 

 

●

legislative, political or regulatory developments;

 

 

●

additions or departures of key personnel;

 

 

●

threatened or actual litigation and government investigations;

 

 

●

sale of shares of our common stock by us or members of our management; and

 

 

●

general economic conditions.

 

These and other factors might cause the market price of our common stock to
fluctuate substantially, which may negatively affect the liquidity of our common
stock. In addition, from time to time, the stock market experiences price and
volume fluctuations, some of which may be significant. This volatility has had a
significant impact on the market price of securities issued by many companies
across many industries. The changes frequently appear to occur without regard to
the operating performance of the affected companies. Accordingly, the price of
our common stock could fluctuate based upon factors that have little or nothing
to do with our company, and these fluctuations could materially reduce our share
price.

 

Securities class action litigation has often been instituted against companies
following periods of volatility in the overall market and in the market price of
a company's securities. This litigation, if instituted against us, could result
in substantial costs, divert our management's attention and resources, and harm
our business, operating results and financial condition.

 

We are a smaller reporting company, and the reduced reporting requirements
applicable to smaller reporting companies may make our common stock less
attractive to investors.

 

We are a “smaller reporting company” as defined in Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). For as long as we
continue to be a smaller reporting company, we may take advantage of exemptions
from various reporting requirements that are applicable to other public
companies that are not smaller reporting companies, including not being required
to comply with the auditor attestation requirements of Section 404 of
Sarbanes-Oxley Act of 2002 (“SOX”), reduced disclosure obligations regarding
executive compensation in our periodic reports and proxy statements, and
exemptions from the requirements of holding nonbinding advisory votes on
executive compensation, and stockholder approval of any golden parachute
payments not previously approved. We cannot predict if investors will find our
common stock less attractive because we may rely on these exemptions. If some
investors find our common stock less attractive as a result, there may be a less
active trading market for our common stock and our stock price may be more
volatile.

 

Our common stock is subject to the “penny stock” rules of the SEC, which makes
transactions in our stock cumbersome and may reduce the value of an investment
in our stock.

 

The SEC has adopted regulations which generally define a "penny stock" as an
equity security that has a market price of less than $5.00 per share, subject to
specific exemptions. The SEC's penny stock rules require a broker-dealer, before
a transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document that provides information about penny
stocks and the risks in the penny stock market. The broker-dealer must also
provide the customer with current bid and offer quotations for the penny stock,
the compensation of the broker-dealer and the salesperson in the transaction,
and monthly account statements showing

 

C-12

--------------------------------------------------------------------------------

 

 

 

the market value of each penny stock held in the customer's account. In
addition, the penny stock rules generally require that before a transaction in a
penny stock occurs, the broker-dealer must make a special written determination
that the penny stock is a suitable investment for the purchaser and receive the
purchaser's agreement to the transaction. If applicable in the future, these
rules may restrict the ability of brokers-dealers to sell our common stock and
may affect the ability of investors to sell their shares, until our common stock
no longer is considered a penny stock.

 

Concentration of ownership of our common stock among our existing executive
officers, directors and principal stockholders may prevent new investors from
influencing significant corporate decisions.

 

Our executive officers, directors and their affiliates, in the aggregate, own a
large minority of our outstanding common stock. As a result, these persons,
acting together, would be able to significantly influence all matters requiring
stockholder approval, including the election and removal of directors, any
merger, consolidation, sale of all or substantially all of our assets, or other
significant corporate transactions.

 

Some of these persons or entities may have interests different than yours. For
example, they may be more interested in selling our company to an acquirer than
other investors, or they may want us to pursue strategies that deviate from the
interests of other stockholders.

 

We intend to issue more shares to raise capital, which will result in
substantial dilution.

 

Our certificate of incorporation authorizes the issuance of a maximum of
200,000,000 shares of common stock and 10,000,000 shares of “blank check”
preferred stock. Any additional financings effected by us may result in the
issuance of additional securities without stockholder approval and the
substantial dilution in the percentage of common stock held by our then existing
stockholders. Moreover, the securities issued in any such transaction may be
valued on an arbitrary or non-arm's-length basis by our management, resulting in
an additional reduction in the percentage of common stock held by our current
stockholders on an as converted, fully-diluted basis. Our board of directors has
the power to issue any or all of such authorized but unissued shares without
stockholder approval. To the extent that additional shares of common stock or
other securities convertible into or exchangeable for common stock are issued in
connection with a financing, dilution to the interests of our stockholders will
occur and the rights of the holder of common stock might be materially and
adversely affected.

 

Anti-takeover provisions that may be in our charter and bylaws may prevent or
frustrate attempts by stockholders to change the board of directors or current
management and could make a third-party acquisition of us difficult.

 

Our certificate of incorporation and bylaws may contain provisions that may
discourage, delay or prevent a merger, acquisition or other change in control
that stockholders may consider favorable, including transactions in which
stockholders might otherwise receive a premium for their shares. These
provisions could limit the price that investors might be willing to pay in the
future for shares of our common stock.

 

We do not intend to pay cash dividends in the foreseeable future.

 

We have never declared or paid cash dividends on our capital stock. We currently
intend to retain all available funds and any future earnings for use in the
operation and expansion of our business and do not anticipate paying any cash
dividends in the foreseeable future. Accordingly, you may have to sell some or
all of your shares of our common stock in order to generate cash flow from your
investment. You may not receive a gain on your investment when you sell shares
and you may lose the entire amount of the investment.

 

We expect to incur increased costs and demands upon management as a result of
being a public company.

 

As a public company in the United States, we expect to incur significant
additional legal, accounting and other costs. These additional costs could
negatively affect our financial results. In addition, changing laws, regulations
and standards relating to corporate governance and public disclosure, including
regulations implemented by the SEC and the stock exchange on which we may list
our common stock, may increase legal and financial compliance costs and make
some activities more time-consuming. These laws, regulations and standards are
subject

 

C-13

--------------------------------------------------------------------------------

 

 

 

to varying interpretations and, as a result, their application in practice may
evolve over time as new guidance is provided by regulatory and governing bodies.
We intend to invest resources to comply with evolving laws, regulations and
standards, and this investment may result in increased general and
administrative expenses and a diversion of management's time and attention from
revenue-generating activities to compliance activities. If, notwithstanding our
efforts to comply with new laws, regulations and standards, we fail to comply,
regulatory authorities may initiate legal proceedings against us and our
business may be harmed.

 

Failure to comply with these rules might also make it more difficult for us to
obtain some types of insurance, including director and officer liability
insurance, and we might be forced to accept reduced policy limits and coverage
or incur substantially higher costs to obtain the same or similar coverage. The
impact of these events could also make it more difficult for us to attract and
retain qualified persons to serve on our board of directors, on committees of
our board of directors or as members of senior management.

 

Failure to establish and maintain an effective system of internal controls could
result in material misstatements of our financial statements or cause us to fail
to meet our reporting obligations or fail to prevent fraud in which case, our
stockholders could lose confidence in our financial reporting, which would harm
our business and could negatively impact the price of our stock. Furthermore,
our management and our independent auditors have identified certain internal
control deficiencies, which management and our independent auditors believe
constitute material weaknesses.

 

Prior to our September 2018 going-public transaction, Memory MD, Inc. was a
private company with have limited accounting personnel and other resources with
which to address our internal controls and procedures. Following the
transaction, we must review and update our internal controls, disclosure
controls and procedures, and corporate governance policies as our Company
continues to evolve. In addition, in connection with the transaction and
becoming a company that file reports with the SEC, we are required to comply
with the internal control evaluation and certification requirements of Section
404 of SOX and management is required to report annually on our internal control
over financial reporting. Our independent registered public accounting firm will
not be required to formally attest to the effectiveness of our internal control
over financial reporting pursuant to Section 404 of SOX until the date we are no
longer a "smaller reporting company" as defined by applicable SEC rules.

 

Any ineffective internal control regarding our financial reporting could have an
adverse effect on our business and financial results and the price of our common
stock could be negatively affected once we become a registrant required to file
registration statements with the SEC. This reporting requirement could also make
it more difficult or more costly for us to obtain certain types of insurance,
including director and officer liability insurance, and we may be forced to
accept reduced policy limits and coverage or incur substantially higher costs to
obtain the same or similar coverage. Any system of internal controls, however
well designed and operated, is based in part on certain assumptions and can
provide only reasonable, not absolute, assurances that the objectives of the
system are met. Any failure or circumvention of the controls and procedures or
failure to comply with regulation concerning control and procedures could have a
material effect on our business, results of operation and financial condition.
Any of these events could result in an adverse reaction in the financial
marketplace due to a loss of investor confidence in the reliability of our
financial statements, which ultimately could negatively affect the market price
of our shares, increase the volatility of our stock price and adversely affect
our ability to raise additional funding. The effect of these events could also
make it more difficult for us to attract and retain qualified persons to serve
on our board of directors and as executive officers.

 

Our management’s evaluation of the effectiveness of our internal controls over
financial reporting as of December 31, 2017 and June 30, 2018 concluded that our
controls were not effective, due to material weaknesses resulting from:

 

 

●

Management did not maintain effective internal controls relating to the
accounting closing and financial reporting process pertaining to certain stock
transactions and complicated convertible debt instruments;

 

 

●

The Company did not, and does not, have a full-time Chief Financial Officer or
Controller;

 

 

●

The Company has insufficient internal personnel resources and technical
accounting and reporting expertise within the Company’s financial closing and
reporting functions; and

 

C-14

--------------------------------------------------------------------------------

 

 

 

 

●

Due to our small size, the Company did not maintain effective internal controls
to assure proper segregation of duties as the same employee was responsible for
initiating and recording of transactions, thereby creating a segregation of
duties weakness.

 

Management believes there is a reasonable possibility that these control
deficiencies, if uncorrected, could result in material misstatements in the
annual or interim financial statements that would not be prevented or detected
in a timely manner. Accordingly, we have determined that these control
deficiencies constitute material weaknesses. Although the Company is taking
steps to remediate the material weaknesses, there can be no assurance that
similar incidents can be prevented in the future if the internal controls are
not followed by senior management and our Board of Directors.

 

We will need to evaluate our existing internal controls over financial reporting
against the criteria set forth in Internal Control – Integrated Framework (2013)
(the “Framework”) issued by the Committee of Sponsoring Organizations of the
Treadway Commission. During the course of our ongoing evaluation of the internal
controls, we may identify other areas requiring improvement, and may have to
design enhanced processes and controls to address issues identified through this
review. Remediating any deficiencies, significant deficiencies or material
weaknesses that we or our independent registered public accounting firm may
identify may require us to incur significant costs and expend significant time
and management resources. We cannot assure you that any of the measures we
implement to remedy any such deficiencies will effectively mitigate or remedy
such deficiencies. The existence of one or more material weaknesses could affect
the accuracy and timing of our financial reporting. Investors could lose
confidence in our financial reports, and the value of our common stock may be
harmed, if our internal controls over financial reporting are found not to be
effective by management or by an independent registered public accounting firm
or if we make disclosure of existing or potential material weaknesses in those
controls.

 

Even if we conclude that our internal control over financial reporting provides
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, because of its inherent limitations,
internal control over financial reporting may not prevent or detect fraud or
misstatements. Failure to implement required new or improved controls, or
difficulties encountered in their implementation, could harm our operating
results or cause us to fail to meet our future reporting obligations.

 

Our reporting obligations as a public company will place a significant strain on
our management, operational and financial resources and systems for the
foreseeable future. If we fail to timely achieve and maintain the adequacy of
our internal control over financial reporting, we may not be able to produce
reliable financial reports or help prevent fraud. Our failure to achieve and
maintain effective internal control over financial reporting could prevent us
from filing our periodic reports on a timely basis which could result in the
loss of investor confidence in the reliability of our financial statements, harm
our business and negatively impact the trading price of our common stock.

 

A significant portion of our total outstanding shares are restricted from
immediate resale but may be sold into the market in the future. This could cause
the market price of our common stock to drop significantly, even if our business
is doing well.

 

Sales of a substantial number of shares of our common stock in the public market
could occur at any time. If our stockholders sell, or the market perceives that
our stockholders intend to sell, substantial amounts of our common stock in the
public market, the market price of our common stock could decline significantly.

 

Of the approximately 19.1 million shares of our common stock issued and
outstanding after our September 2018 going-public transaction (assuming the
expected cancellation of approximately 395,000 shares), approximately 3.5
million shares are freely tradable without restriction by stockholders who are
not our affiliates. We issued an aggregate of approximately 15.6 million shares
of our common stock to the former Memory MD, Inc. stockholders and to the
holders of convertible promissory notes upon their conversion, in each case,
pursuant to an exemption from the registration requirements of the Securities
Act of 1933, as amended, or the Securities Act, and such shares

 

C-15

--------------------------------------------------------------------------------

 

 

 

are also “restricted securities” as defined in Rule 144. These restricted
securities may be publicly resold under Rule 144 beginning one year following
the date of the filing of this Report with the SEC.

 

In addition, in the future, we intend to file one or more registration
statements on Form S-8 registering the issuance of approximately 3.5 million
shares of common stock subject to options or other equity awards issued. Shares
registered under these registration statements on Form S-8 will be available for
sale in the public market subject to vesting arrangements and exercise of
options and the restrictions of Rule 144 in the case of our affiliates.

 

If securities or industry analysts do not publish research or reports, or
publish unfavorable research or reports, about us, our business or our market,
our stock price and trading volume could decline.

 

The trading market for our common stock will be influenced by the research and
reports that securities or industry analysts publish about us and our business.
Securities or industry analysts may elect not to provide coverage of our common
stock, and such lack of coverage may adversely affect the market price of our
common stock. In the event we do not secure additional securities or industry
analyst coverage, we will not have any control over the analysts or the content
and opinions included in their reports. The price of our stock could decline if
one or more securities or industry analysts downgrade our stock or issue other
unfavorable commentary or research. If one or more securities or industry
analysts ceases coverage of our company or fails to publish reports on us
regularly, demand for our stock could decrease, which in turn could cause our
stock price or trading volume to decline.

 

Because we engaged in a transaction that could be generally characterized as a
“reverse merger,” we may not be able to attract the attention of major brokerage
firms.

 

We entered into a transaction that can be generally characterized as a “reverse
merger.” Securities analysts of major brokerage firms may not provide coverage
of the Company since there is little incentive to brokerage firms to recommend
the purchase of the common stock. No assurance can be given that brokerage firms
will want to conduct any secondary offerings on behalf of the Company in the
future.

 

We may be subject to unknown risks and liabilities which could harm our
business, financial condition and results of operations.

 

Before the September 2018 going-public transaction, MemoryMD conducted due
diligence on, among other things, the business and financial conditions of All
Soft Gels that it believed was customary and appropriate for a transaction such
as the going-public transaction. However, the due diligence process may not have
revealed all material liabilities of the Company then existing or which may be
asserted in the future against us relating to the Company’s activities before
the consummation of the going-public transaction. In addition, the agreement
with the Company contains representations with respect to the absence of any
liabilities. However, there can be no assurance that the Company had no
liabilities upon the closing of the going-public transaction. Any such
liabilities of the Company that survive the going-public transaction could harm
our revenues, business, prospects, financial condition and results of
operations.

 

In addition, in connection with the going-public transaction, the known
liabilities existing in All Soft Gels at the time of the going-public
transaction were cancelled or paid by us. Despite this requirement and the
representations and warranties of All Soft Gels in the Merger Agreement, there
may be unknown liabilities, or liabilities that were known but believed to be
immaterial, related to the business of All Soft Gels that may become material
liabilities we are subject to in the future. If we are subject to material
liability as a result of the conduct of All Soft Gels, we may have limited
recourse for such liabilities, which could have a material impact on our
business and stock price.

 

IN ADDITION TO THE ABOVE RISKS, BUSINESSES ARE OFTEN SUBJECT TO RISKS NOT
FORESEEN OR FULLY APPRECIATED BY MANAGEMENT. IN REVIEWING THIS SUBSCRIPTION
AGREEMENT, POTENTIAL INVESTORS SHOULD KEEP IN MIND THAT THERE MAY BE OTHER
POSSIBLE RISKS THAT COULD BE IMPORTANT.

 

 

C-16

 

 